DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 regarding the Specification objections and the 102/103 rejections (Page 9) have been fully considered and – in light of the amendment - are persuasive. In light of the amendment, the related objections and rejections have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
Regarding independent Claim 21, an examiner’s statement of reasons for allowance was included in the prior Office Action (dated 10/18/2021), including a discussion of contrast with the prior art. Regarding independent Claims 32 and 38, they were presently amended to include the same features (i.e. simultaneously meeting conditions A-D, as discussed in 1st Para of Page 10 of the 10/18/2021 Office Action). 
Since the prior art (e.g. Smith) teaches powered surgical staplers (“powered surgical device configured to clamp and fasten tissue”, as claimed) that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 22-31, 33-37, and 39-40 are allowable as depending from independent Claims 21, 32, and 38, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731